          Case 1:19-mc-00029-ABJ Document 8 Filed 03/07/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE APPLICATION OF
 THE ASSOCIATED PRESS; CABLE NEWS
 NETWORK, INC.; THE NEW YORK TIMES Misc. Action No. 19-0029 (ABJ)
 CO.; POLITICO LLC; AND WP CO., LLC, d/b/a
 THE WASHINGTON POST FOR ACCESS TO
 CERTAIN SEALED COURT RECORDS


   GOVERNMENT’S UNOPPOSED MOTION FOR A TWO-WEEK EXTENSION OF
       TIME IN WHICH TO FILE A RESPONSE TO MEDIA COALITION’S
        MOTION FOR PUBLIC ACCESS TO SEALED COURT RECORDS

       The United States of America, by and through Special Counsel Robert S. Mueller, III, files

this unopposed motion for a two-week extension of time—to and including March 29, 2019—to

respond to a motion by a coalition of six media companies (Media Coalition) to unseal certain

search warrant materials. The Media Coalition does not oppose this motion.

       1. On February 25, 2019, the Media Coalition filed a motion under Local Criminal Rule

57.6 for public access to certain sealed court records. Specifically, the motion seeks, inter alia,

“warrants, applications, supporting affidavits, and returns relating to all search or seizure warrants

relevant to the prosecution of Roger J. Stone, Jr.” Mem. 1. In addition to United States v. Stone,

No. 19-cr-18-ABJ, the motion identifies as “related” nine cases pending in this district: United

States v. Papadopoulos, No. 17-cr-182-RDM; United States v. Manafort, No. 17-cr-201-ABJ-1;

United States v. Gates, No. 17-cr-201-ABJ-2; United States v. Flynn, No. 17-cr-232-EGS; United

States v. Pinedo, No. 18-cr-24-DLF; United States v. van der Zwaan, No. 18-cr-31-ABJ; United

States v. Internet Research Agency, et al., No. 18-cr-32-DLF; United States v. Kilimnik, No. 17-

cr-201-ABJ-3; and United States v. Netyksho, No. 18-cr-215-ABJ.              A copy of the Media

Coalition’s motion and memorandum in support were served on counsel for the government by

email on February 27, 2019.
          Case 1:19-mc-00029-ABJ Document 8 Filed 03/07/19 Page 2 of 3



       2. On March 1, 2019, this Court ordered that the application would be limited to a request

for court records related to six cases: United States v. Stone, 19-cr-0018-ABJ; United States v.

Manafort, No. 17-cr-201-ABJ-1; United States v. Gates, No. 17-cr-201-ABJ-2; United States v.

van der Zwaan, No. 18-cr-31-ABJ; United States v. Kilimnik, No. 17-cr-201-ABJ-3; and United

States v. Netyksho, No. 18-cr-215-ABJ. Doc. 4. at 2. The Court ordered the government to identify

whether the current request covers any materials considered in In re Application of the Associated

Press, No. 18-mc-0041-ABJ, that have not already been released in full. Doc. 4, at 2. The Court

further ordered the government to list “all of the warrants that fall within the category covered by

the motion and indicate whether they have already been provided to defendant Stone or

disseminated in any way.” Id. The Court set a briefing schedule and ordered the government to

respond by March 15, 2019, Stone to respond by March 29, and the Media Coalition to file any

reply by April 12. Id. at 3.

       3. The government respectfully requests a two-week extension of time—through and

including March 29, 2019—to respond to the Media Coalition’s motion. The additional time will

be required to prepare a response that adequately addresses the Media Coalition’s arguments. In

addition, the government counsel responsible for preparing that response and for reviewing the

potentially responsive warrants and the materials considered in In re Application of the Associated

Press, No. 18-mc-0041-ABJ, must consult with attorneys who face the press of other work,

including production of discovery for defendant Stone and preparation for the March 13 sentencing

of Manafort.

       4. On March 7, 2019, counsel for the Media Coalition informed the government that the

Media Coalition does not oppose the requested extension.




                                                2
          Case 1:19-mc-00029-ABJ Document 8 Filed 03/07/19 Page 3 of 3



       For the foregoing reasons, the government’s unopposed motion for an extension of time to

and including March 29, 2019 should be granted. A proposed order accompanies this motion.



                                                   Respectfully submitted,

JESSIE K. LIU                                     ROBERT S. MUELLER III
U.S. Attorney for the District of Columbia        Special Counsel

By: /s/                                           By: /s/
Jonathan Kravis                                   Michael R. Dreeben
Michael J. Marando                                Jeannie S. Rhee
Assistant United States Attorneys                 Adam C. Jed
555 4th Street NW                                 U.S. Department of Justice
Washington, D.C. 20530                            Special Counsel’s Office
                                                  950 Pennsylvania Avenue NW
                                                  Washington, D.C. 20530
                                                  Telephone: (202) 616-0800


                                                   Attorneys for the United States of America

Dated: March 7, 2019




                                             3
